DETAILED ACTION
	Claims 1 and 16 are amended. Claims 15 and 20 are canceled. Claims 1, 3-14, and 16-19 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venancio (U.S. Patent Application Publication No. 20140172055).
Regarding claim 1, Venancio teaches a lead for neuromodulation and/or neurosensing comprising (Abstract, [0033]); at least one lead cable (Fig. 1-4, elements 103, 106), at least one electrode section (Fig. 1, 2, element 133), and at least one electrode placed in the electrode section (Fig. 1, 2, element 134), wherein the lead comprises an anchor (Fig. 4a-c, element 450), which is pre-attached to the lead and configured to engage with a tissue fixation apparatus and/or hold a tissue fixation ([0046-0047], [0053]; Fig. 4a-c), the anchor is a sleeve or sleeve-like section on an outer part of the lead cable 
Regarding claim 3, Venancio further teaches wherein the anchor is overmolded over and/or is part of the outer part of the lead cable (Fig. 4a-c, elements 103, 450).
Regarding claim 5, Venancio further teaches wherein the anchor is at least partially made of an elastomeric material ([0046-0047]; Fig. 4a-c, element 458; “A torsed sleeve lead anchor includes a flexible sleeve disposed within an outer casing having two outer shells to which the flexible sleeve is attached. The outer shells can rotate with respect to each other to apply torsion (i.e., to torse) or otherwise twist the flexible sleeve to cause the flexible sleeve to grip a lead onto which the lead anchor is disposed”).
Regarding claim 8, Venancio further teaches wherein the lead includes at least two anchors ([0047]; “It will also be recognized that more than one lead anchor can be attached to any lead or lead extension”).
Regarding claim 14, Venancio further teaches wherein the lead is a spinal cord neurostimulation lead ([0033]), wherein the electrode section is an electrode paddle with an array of electrodes (Fig. 1, elements 104, 133, 134), and wherein lead is configured to be implanted in vicinity of the cervical or thoracic or lumbar or sacral section of the spinal cord ([0033]; the spinal cord can be divided into four 
Regarding claim 16, Venancio teaches a method of fixing a lead for neuromodulation and/or neurosensing (Abstract, [0033], [0053], the method is inherent through use of the device), wherein the lead comprises at least one lead cable (Fig. 1-4, elements 103, 106), at least one electrode section (Fig. 1, 2, element 133), and at least one electrode placed in the electrode section (Fig. 1, 2, element 134), and wherein the lead further comprises at least one anchoring section (Fig. 4a-c, element 450), which is pre-attached to the lead and configured to engage with a tissue fixation apparatus and/or hold a tissue fixation ([0046-0047], [0053]; Fig. 4a-c), the anchor is a sleeve or sleeve-like section on an outer part of the lead cable, where the sleeve or sleeve-like section forms an outermost part of the lead cable (Fig. 4a-c, elements 103, 450), wherein the anchor is formed as a single non-jointed structure ([0053-0058]; Fig. 4A, 4B, 5A, 5B, elements 462, 464, 468, 470; it is taught that the outer sleeves may be in a locked configuration, which would result in the same structure and function as any other single non-jointed anchor as they would be joined together via this locking mechanism) and does not overlap or abut against the electrode section so as to form a free lead cable section (Fig. 4a-c, elements 103, 450), and the pre-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor ([0046-0047], [0053]; Fig. 4a-c); wherein the method comprises the steps of: placing the lead at an implantation site of a subject ([0033]); fixing the lead at the implantation site by means of a fixation instrument being engaged with a surrounding tissue of the subject and engaged with the at least one anchoring section ([0053]).
Regarding claim 17, Venancio further teaches wherein the at least one anchoring section is overmolded over and/or is part of the outer part of the lead cable (Fig. 4a-c, elements 103, 450).
Regarding claim 18, Venancio further teaches wherein the at least one anchoring section is at least partially made of one or more of a thermoplastic material and/or an elastomeric material ([0046-0047]; Fig. 4a-c, element 458; “A torsed sleeve lead anchor includes a flexible sleeve disposed within an outer casing having two outer shells to which the flexible sleeve is attached. The outer shells can rotate with respect to each other to apply torsion (i.e., to torse) or otherwise twist the flexible sleeve to cause the flexible sleeve to grip a lead onto which the lead anchor is disposed”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Venancio in view of Yu (U.S. Patent Application Publication No. 20160166828).
Regarding claim 4, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not teach wherein the anchor is at least partially made of a thermoplastic material.
Yu, in an analogous device, teaches wherein the anchor is at least partially made of a thermoplastic material ([0090]; polyvinyl chloride is well-known in the art to be a thermoplastic polymer).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where the anchor is at least partially made of a thermoplastic material as taught by Yu in order to allow for adequate flexibility at internal body temperatures when implanted.
Regarding claim 13, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not teach wherein the lead comprises a strain relief loop.
Yu further teaches wherein the lead comprises a strain relief loop ([0007]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where the lead comprises a strain relief loop as taught by Yu in order to ensure that an excess amount of strain would not be enacted on the lead thus mitigating any possibility of the lead mechanically failing.
Claims 6, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venancio in view of Barner (U.S. Patent Application Publication No. 20150051674).
Regarding claim 6, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not teach wherein the anchor has an uneven outer side.
Barner teaches wherein the anchor has an uneven outer side ([0074-0077]; Fig. 7a-c).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the anchor of Barner for the anchor of Venancio. Thus, the simple substitution of one known element for another producing a predictable result (i.e. ensuring that the anchor would be able to effectively hold a suture thus allowing for adequate anchoring) renders the claim obvious.
Regarding claim 7, the combination of Venancio and Barner teaches all the elements of the claimed invention as stated above.
Venancio does not teach wherein the uneven outer side of the anchor is at least partially pearly and/or comprises recesses and ridges.
Barner further teaches wherein the uneven outer side of the anchor is at least partially pearly and/or comprises recesses and ridges ([0074-0077]; Fig. 7a-c).

Regarding claim 19, Venancio teaches all the elements of the claimed invention as stated above.
Venancio further teaches wherein the method includes engaging the fixation instrument with the surrounding tissue ([0053]).
Venancio does not teach wherein the at least one anchoring section has an uneven outer side, and wherein the uneven outer side is at least partially pearly and/or comprises recesses and ridges, and wherein the method includes engaging the fixation instrument with the surrounding tissue and the at least one anchoring section via winding the fixation instrument around the ridges and where the fixation instrument is held in the recesses.
Barner teaches wherein the at least one anchoring section has an uneven outer side, and wherein the uneven outer side is at least partially pearly and/or comprises recesses and ridges ([0074-0077]; Fig. 7a-c), and wherein the method includes engaging the fixation instrument with the surrounding tissue and the at least one anchoring section via winding the fixation instrument around the ridges and where the fixation instrument is held in the recesses ([0074-0078]; Fig. 7a-c, elements 772a, 774; it is well-known that continuous suturing around a ring/ridge geometry can be applied to a tissue. The non-patent literature reference Park et al. entitled “Continuous “Over and Over” Suture for Tricuspid Ring Annuloplasty” is included as an evidentiary reference to teach this technique). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual 
Claims 1, 3, 5, 8-11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Venancio.
Regarding claim 1, Venancio teaches a lead for neuromodulation and/or neurosensing comprising (Abstract, [0033]); at least one lead cable (Fig. 1-4, elements 103, 106), at least one electrode section (Fig. 1, 2, element 133), and at least one electrode placed in the electrode section (Fig. 1, 2, element 134), wherein the lead comprises an anchor (Fig. 4a-c, element 450), which is pre-attached to the lead and configured to engage with a tissue fixation apparatus and/or hold a tissue fixation ([0046-0047], [0053]; Fig. 4a-c), the anchor is a sleeve or sleeve-like section on an outer part of the lead cable (Fig. 4a-c, elements 103, 450), where the sleeve or sleeve-like section forms an outermost part of the lead cable (Fig. 4a-c, elements 103, 450), wherein the anchor does not overlap or abut against the electrode section so as to form a free lead cable section (Fig. 4a-c, elements 103, 450), and wherein the pre-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor ([0046-0047], [0053]; Fig. 4a-c).
Venancio does not explicitly teach wherein the anchor is formed as a single non-jointed structure.
Venancio does teach how the outer sleeves may be in a locked configuration, which would result in the same structure and function as any other single non-jointed anchor as they would be joined together via this locking mechanism ([0053-0058]; Fig. 4A, 4B, 5A, 5B, elements 462, 464, 468, 470).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where the anchor is formed as a single non-jointed structure 
Regarding claim 9, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not explicitly teach wherein under conditions where the lead includes the at least two anchors, a first anchor is closest to the electrode section is at a distal part of the lead cable.
Venancio does teach that the lead anchor can be slidably disposed on the lead to allow the lead anchor to slide over the lead to position the lead anchor at a desired place along the lead. This suggests that the anchor could be placed in any desired position whether it be at a proximal or distal part of the lead cable ([0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where under conditions where the lead includes the at least two anchors, a first anchor is closest to the electrode section is at a distal part of the lead cable in order to ensure that the device was anchored in the most desired position by the user.
Regarding claim 10, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not explicitly teach wherein at least one of the at least two anchors is at a proximal part of the lead cable.
Venancio does teach that the lead anchor can be slidably disposed on the lead to allow the lead anchor to slide over the lead to position the lead anchor at a desired place along the lead. This suggests that the anchor could be placed in any desired position whether it be at a proximal or distal part of the lead cable ([0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where at least one of the at least two anchors is at a proximal part of the lead cable in order to ensure that the device was anchored in the most desired position by the user.
Regarding claim 11, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not explicitly teach wherein between the first anchor closest to the electrode section and the electrode section is a free lead cable section without any anchor.
Venancio does teach that the lead anchor can be slidably disposed on the lead to allow the lead anchor to slide over the lead to position the lead anchor at a desired place along the lead. This suggests that the anchor could be placed in any desired position whether it be at a proximal or distal part of the lead cable and in addition would be able to allow for a free lead cable section to exist between the first anchor closest to the electrode section and the electrode section ([0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where between the first anchor closest to the electrode section and the electrode section is a free lead cable section without any anchor in order to ensure that the device was anchored in the most desired position by the user.
Regarding claim 16, Venancio teaches a method of fixing a lead for neuromodulation and/or neurosensing (Abstract, [0033], [0053], the method is inherent through use of the device), wherein the lead comprises at least one lead cable (Fig. 1-4, elements 103, 106), at least one electrode section (Fig. 1, 2, element 133), and at least one electrode placed in the electrode section (Fig. 1, 2, element 134), and wherein the lead further comprises at least one anchoring section (Fig. 4a-c, element 450), which is pre-attached to the lead and configured to engage with a tissue fixation apparatus and/or hold a tissue fixation ([0046-0047], [0053]; Fig. 4a-c), the anchor is a sleeve or sleeve-like section on an outer part of the lead cable, where the sleeve or sleeve-like section forms an outermost part of the lead cable (Fig. 4a-c, elements 103, 450), wherein the anchor does not overlap or abut against the electrode section so as to form a free lead cable section (Fig. 4a-c, elements 103, 450), and the pre-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor ([0046-0047], [0053]; Fig. 4a-c); wherein the method comprises 
Venancio does not explicitly teach wherein the anchor is formed as a single non-jointed structure.
Venancio does teach how the outer sleeves may be in a locked configuration, which would result in the same structure and function as any other single non-jointed anchor as they would be joined together via this locking mechanism ([0053-0058]; Fig. 4A, 4B, 5A, 5B, elements 462, 464, 468, 470).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where the anchor is formed as a single non-jointed structure and functions as such as described by Venancio in order to ensure that the sleeve was able to continuously grip the desired lead.
Regarding claims 3, 5, 8, 14, 17, and 18, these claims are rejected using the same reasoning disclosed in the 102(a)(1) rejections above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Venancio in view of Petersen (U.S. Patent Application Publication No. 20190167980).
Regarding claim 12, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not teach wherein the free lead cable section has a minimum length selected out of a range of approximately 5 mm, approximately 10 mm to 60 mm and/or that the anchor has a length of at least approximately 10 mm or more, or approximately 60 mm or more.
Petersen, in a similar field of endeavor, teaches wherein the free lead cable section has a minimum length selected out of a range of approximately 5 mm, approximately 10 mm to 60 mm and/or that the anchor has a length of at least approximately 10 mm or more, or approximately 60 mm or more ([0030]).
.
Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. Arguments pertaining to amended claims 1 and 16 have been addressed in the rejections above.
Examiner does not agree with the arguments pertaining to claim 7. While the anchor of Barner does not disclose applying in a torsion as described in Venancio, it does disclose applying a compressive force circumferentially around the lead that the anchor is disposed on ([0075]). While this is somewhat different than the application of torsion, the end desired result of the allowance for the anchor to grip the lead (see [0046] of Venancio) is achieved and thus would not negate the desired result disclosed in Venancio if substituted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794